Woodward, J.:
Substantial justice appears to have been done in the present case. We are admonished by section 3063 of the Code of Civil Procedure, which governs in cases of this- character (Greater N. Y. Charter [Laws of 1897, chap. 378], § 1367), that “the appellate court must render judgment according to the justice of thé case, without regard to technical errors or defects which do not affect the merits.” The plaintiff’s cause of action comes to him by assignment from Henry D. Brookman, deceased, who was the lessor of certain premises in the city of New York to the defendant. The lease, which is in writing, provides that the lessee shall pay the rent reserved monthly in advance ; that he shall conform to all municipal regulations affecting the premises, keep them in good order and repair at his own cost and expense during the demised term, and also pay all water rates or charges for the use of water. The evidence establishes that the water rates, aggregating $144.90, were left unpaid; that it was necessary to expend $76 to remove the refuse from the cellar, which was in a foul condition, and that $69 worth of repairs were made to the windows and doors, which.the defendant himsélf admits-were,.after the repairs, in substantially the same condition as when he entered into possession of the premises. The learned court below rendered judgment for $348.35, and the defendant appeals to this court. The principal contentions of the defendant involve the admission and rejection of evi*643dence, and he invokes highly technical rules, having no substantial bearing upon simple questions of fact, such as were here under consideration, in support of his appeal. We have examined them, as well as the authorities cited in support of the rules, and we are of opinion that they are not controlling here, and that the judgment should be affirmed. The judgment appealed from should be affirmed, with costs. All concurred.